                      UNITED STATES DISTRICT COURT
                          DISTRICT OF MINNESOTA
                      CIVIL NO.: 20-1767 (DSD/ECW)


Adolfo Gutierrez Avila, Jr,

             Plaintiff,

v.
                                                       ORDER
Jeff Titus, being sued in his
individual capacity,

             Defendant.


     This    matter   comes   before   the   court   upon   the   Report   and

Recommendation of United States Magistrate Judge Elizabeth Cowan

Wright dated May 11, 2021 (R&R).       No objections have been filed to

the R&R in the time period permitted.          Based on the R&R and the

files, records, and proceedings herein, IS HEREBY ORDERED that:

     1.      The R&R [ECF No. 14] is adopted in its entirety;

     2.      The individual capacity claims against defendant Jeff

Titus are dismissed without prejudice pursuant to Federal Rule of

Civil Procedure 4(m); and

     3.      This action is dismissed without prejudice.

LET JUDGMENT BE ENTERED ACCORDINGLY.



Date:     June 3, 2021             /s David S. Doty____________
                                   David S. Doty, Judge
                                   United States District Court
